Appellant's motion for rehearing consists of a repeated discussion of the three bills of exception treated fully in the original opinion. It is contended that the opinion was in error in concluding that the statements were made by the appellant to the officers during the very time the offense was being committed and that the facts show that he was not being prosecuted for hauling the gasoline which he then had in his tank.
A further examination of the record indicates a rather confused or indefinite statement of facts on this point. Nevertheless, for the further grounds stated in the opinion that it was like testimony to that which had been admitted without objection, we think that a correct conclusion was reached in discussing each bill and that the case was properly affirmed.
The motion for rehearing is overruled. *Page 126